DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22, 24, 28, 32, 35, 39, and 41 have been cancelled.

Allowable Subject Matter
2.	Claims 23, 25-27, 29-31, 33-34, 36-38, 40, and 42-48 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 23, 25-27, 29-31, 33-34, 36-38, 40, and 42-48 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a method includes: generating a reference signal sequence based on a frame number of a radio frame; mapping at least a part of reference signals in the reference signal sequence to a resource position that corresponds to the radio frame and that is used to transmit the at least a part of reference signals; and sending the at least a part of reference signals or an orthogonal reference signal at the resource position, where the orthogonal reference signal is obtained by multiplying the at least a part of reference signals by a preset orthogonal code.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415